Citation Nr: 1626907	
Decision Date: 07/06/16    Archive Date: 07/14/16

DOCKET NO.  09-50 816	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a compensable rating for residuals of a traumatic brain injury (TBI).

2.  Entitlement to service connection for glaucoma of the left eye, to include as due to the service-connected TBI and/or service-connected right eye disability.

3.  Entitlement to service connection for a variously diagnosed psychiatric disorder, to include as due to the service-connected TBI.

4.  Entitlement to an initial rating in excess of 10 percent prior to January 14, 2014, and in excess of 20 percent thereafter for a cervical spine disability.


REPRESENTATION

Appellant represented by:	John S. Berry, Attorney


ATTORNEY FOR THE BOARD

M. McPhaull, Counsel


INTRODUCTION

The Veteran served on active duty from August 1983 to August 1987.

These matters come before the Board of Veterans Appeals (Board) on appeal from October 2011 and December 2012 rating decisions of the Lincoln, Nebraska Department of Veterans Affairs (VA) Regional Office (RO).

In a January 2015 decision, the Board denied, among others, the issues pertaining to service connection for a psychiatric disorder and initial ratings in excess of 10 and 20 percent prior to and from January 14, 2014, respectively.  The Board also remanded the issues pertaining to service connection for left eye disability, and a compensable rating for residuals of TBI, to include headaches.

The Veteran appealed the Board's denial with regards to the psychiatric (service connection) and cervical spine (initial ratings) disabilities, to the United States Court of Appeals for Veterans Claims (Court).  In a Joint Motion for Partial Remand (JMPR), the Secretary of VA and the Veteran (the parties) moved the Court to vacate the January 2015 decision with respect to such issues, which was granted in a November 2015 Order.

During the pendency of the January 2015 remand, the RO effectuated the grant of increased ratings for TBI, as well as headaches.  A 10 percent evaluation was assigned for TBI residuals and a 30 percent evaluation was assigned for headaches.  See May 2015 rating decision located in the paperless, electronic Veteran Benefits Management System (VBMS).  

In May 2015 correspondence, the Veteran withdrew from appeal the issue of initial rating increase for TBI residuals, to include headaches.  Consequently, such issues are no longer before the Board and will be formally dismissed below.

As noted, in addition to the paper claims file, there are paperless, electronic Virtual VA and VBMS files associated with the Veteran's claims.  A review of the documents in both Virtual VA as well as VBMS reveals the November 2015 JMPR and Order, pertinent VA examinations, as well as additional pertinent adjudication actions that will be discussed below.

As a final preliminary matter, relevant to the Veteran's psychiatric disorder, in light of the various psychiatric diagnoses of record, the Board has characterized the issue as shown on the title page to encompass all currently diagnosed acquired psychiatric disorders.  See Clemons v. Shinseki, 23 Vet. App. 1, 5 (2009) (when determining the scope of the claim, the Board must consider the claimant's description of the claim; the symptoms the claimant describes; and the information the claimant submits or that the Secretary obtains in support of the claim).

The issues of service connection for a psychiatric disability and increased initial ratings for cervical spine are disability are addressed in the REMAND portion of the decision below and are REMANDED to the agency of original jurisdiction (AOJ).  VA will notify the Veteran if any action, on his part, is required.


FINDINGS OF FACT

1.  Prior to the promulgation of a decision in the appeal, in a May 2015 statement, the Veteran, through his attorney, withdrew his appeal pertaining to the issue of entitlement to a higher initial rating for TBI residuals, to include headaches.

2.  Glaucoma of the left eye is not shown to be causally or etiologically related to any disease, injury, or incident during service, or to the service-connected TBI or service-connected right eye disability.

CONCLUSIONS OF LAW

1.  The criteria for withdrawal of a substantive appeal by the Veteran pertaining to the issue of entitlement to an initial higher rating for TBI, to include headaches, have been met.  38 U.S.C.A. § 7105(b)(2), (d)(5) (West 2015); 38 C.F.R. §§ 20.202, 20.204 (2015).

2.  The criteria for service connection for glaucoma of the left eye have not been met.  38 U.S.C.A. §§ 1111, 1131, 5107 (West 2015); 38 C.F.R. §§ 3.102, 3.303, 3.310 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Dismissal

Under 38 U.S.C.A. § 7105, the Board may dismiss any appeal which fails to allege specific error of fact or law in the determination being appealed.  A substantive appeal may be withdrawn in writing at any time before the Board promulgates a decision.  38 C.F.R. § 20.202.  Withdrawal may be made by the Veteran or by his or her authorized representative.  38 C.F.R. § 20.204. 

In a May 2015 statement, after the assignment of a 10 percent rating for TBI and the assignment of a 30 percent rating for headaches, the Veteran, through his attorney, indicated that he was satisfied with this award and withdrew his appeal as to the issue of entitlement to a higher initial rating for TBI with headaches.  Hence, there remain no allegations of errors of fact or law for appellate consideration of this issue.  Accordingly, the Board does not have jurisdiction to review the appeal of this issue and it is dismissed without prejudice.

Duties to notify and assist

With respect to the Veteran's claim decided herein, VA has met all statutory and regulatory notice and duty to assist provisions.  See 38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 (West 2015); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 3.326 (2015); see also Scott v. McDonald, 789 F.3d 1375 (Fed. Cir. 2015).

Analysis

Service connection may be granted for a disability resulting from disease or injury incurred in or aggravated by service.  38 U.S.C.A. § 1131; 38 C.F.R. § 3.303(a). Service connection may also be granted for any disease diagnosed after discharge, when all of the evidence, including that pertinent to service, establishes that the disease was incurred in service.  38 C.F.R. § 3.303(d).

Direct service connection may not be granted without evidence of a current disability; in-service incurrence or aggravation of a disease or injury; and a nexus between the claimed in-service disease or injury and the present disease or injury. 38 U.S.C.A. § 1112; 38 C.F.R. § 3.304.  See also Caluza v. Brown, 7 Vet. App. 498, 506 (1995) aff'd, 78 F.3d 604 (Fed. Cir. 1996) [(table)].

Where a Veteran served for at least 90 days during a period of war or after December 31, 1946, and manifests certain chronic diseases to a degree of 10 percent within one year, from the date of termination of such service, such disease shall be presumed to have been incurred or aggravated in service, even though there is no evidence of such disease during the period of service.  38 U.S.C.A. §§ 1101, 1112; 38 C.F.R. §§ 3.307, 3.309.

In some cases, service connection may also be established under 38 C.F.R. § 3.303(b) by (a) evidence of (i) a chronic disease shown as such in service (or within an applicable presumptive period under 38 C.F.R. § 3.307) and (ii) subsequent manifestations of the same chronic disease, or (b) if the fact of chronicity in service in not adequately supported, by evidence of continuity of symptomatology.  The Board notes, however, the Federal Circuit has held that the provisions of 38 C.F.R. § 3.303(b) relating to continuity of symptomatology can be applied only in cases involving those conditions explicitly recognized as chronic under 38 C.F.R. § 3.309(a).  Walker v. Shinseki, 708 F.3d 1331 (Fed. Cir. 2013).

Service connection may also be granted for disability that is proximately due to or the result of a service-connected disease or injury.  38 C.F.R. § 3.310.  That regulation permits service connection not only for disability caused by service-connected disability, but for the degree of disability resulting from aggravation of a nonservice-connected disability by a service-connected disability.  See also Allen v. Brown, 7 Vet. App. 439, 448 (1995).

The Veteran asserts that service connection for glaucoma of the left eye is due to the in-service motor vehicle accident in August 1986, which resulted in a TBI; or due to service-connected right eye disability.

Service treatment records are negative for treatment or diagnosis of glaucoma of the left eye.  In-service records from the motor vehicle accident do not show any injury to the left eye or a diagnosis for glaucoma.  

During a June 2011 VA examination, a history of left eye glaucoma was diagnosed.  The examiner indicated that left eye glaucoma was not caused by or a result of, or permanently aggravated by service-connected right eye disability as there is no medical rational mechanism for the right eye cataract surgery to cause or aggravate left eye glaucoma.

The Veteran was afforded another VA eye examination in October 2012 to assist in determining whether his currently diagnosed left eye glaucoma was related to his service-connected TBI disability.  The examiner stated that "at this point in time there is no evidence to suggest that traumatic brain injury can cause or aggravate glaucoma."  For this reason, the examiner opined that the Veteran's left eye glaucoma was less likely than not related to the service-connected TBI disability.

In the January 2015 remand, the Board determined that an addendum opinion was needed, as subsequent medical articles had been submitted that suggested a possible relationship between brain injuries and glaucoma.

In a February 2015 VA opinion, the physician indicated after a review of all the pertinent evidence, that the Veteran's left eye glaucoma was less likely than not due to TBI as the Veteran did not have any direct trauma to his left eye (as opposed to evidence that showed direct trauma to the right eye).  He indicated that the Veteran has had elevated intraocular pressures noted many times in the left eye which is likely the cause of his glaucoma.  The examiner further noted, there was also no evidence of angle recession in the left eye that would explain elevated intraocular pressure in the left eye caused by trauma.  He noted that blunt trauma can certainly lead to damage to the angle of the eye which regulates pressure, however, there was no evidence to suggest angle damage due to trauma in the Veteran's left eye.  Therefore, the Veteran's glaucoma was less likely as not caused by trauma to the left eye. 

When considering the pertinent evidence of record in light of the above-noted legal authority, the Board finds that service connection for left eye glaucoma is not warranted.

Based on the foregoing, the Board finds that the preponderance of the evidence is against the Veteran's claim for service connection for a left eye disorder.  While the evidence of record shows that the Veteran has a current diagnosis of glaucoma of the left eye, the probative evidence of record demonstrates that such is not related to his service or his service-connected TBI or right eye disorder.  In this regard, the Board places great probative weight on the VA examiner's opinion dated in June 2011 that indicates that the left eye was not caused or aggravated by the service-connected right eye disability as there was no medical rational mechanism for the right eye cataract surgery to cause or aggravate left eye glaucoma. 

The Board also places great probative weight on the February 2015 VA examiner's opinion that indicates that the Veteran's left eye glaucoma was less likely than not related to service or service-connected TBI, as there was no noted in-service left eye trauma.  The examiner further opined that the Veteran's left eye disorder was less likely than not related to or aggravated by his service-connected TBI, reasoning that again, there was no noted in-service trauma; or evidence of angle recession that would explain elevated intraocular pressure in the left eye caused by trauma.  Both opinions had clear conclusions and supporting data, as well as a reasoned medical explanation connecting the two.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295   (2008); Stefl v. Nicholson, 21 Vet. App. 120, 124 (2007).  No contrary medical opinion is of record.

The Board notes that the Veteran has contended that his current left eye disorder is related to his service-connected TBI or right eye disorder.  Lay witnesses are competent to provide testimony or statements relating to symptoms or facts of events that the lay witness observed and is within the realm of his or her personal knowledge, but not competent to establish that which would require specialized knowledge or training, such as medical expertise.  Layno v. Brown, 6 Vet. App. 465, 469-70 (1994).  Lay evidence may also be competent to establish medical etiology or nexus.  Davidson v. Shinseki, 581 F.3d 1313, 1316 (Fed. Cir. 2009). However, "VA must consider lay evidence but may give it whatever weight it concludes the evidence is entitled to" and a mere conclusory generalized lay statement that service event or illness caused the claimant's current condition is insufficient to require the Secretary to provide an examination.  Waters v. Shinseki, 601 F.3d 1274, 1278 (2010).

In the instant case, the Board finds that the question regarding the potential relationship between the Veteran's left eye disorder and any instance of his service, to include any service-connected disability, to be complex in nature.  See Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) (although the claimant is competent in certain situations to provide a diagnosis of a simple condition such as a broken leg or varicose veins, the claimant is not competent to provide evidence as to more complex medical questions).  

Here, while the Veteran is competent to describe the current manifestations of his left eye disorder, the Board accords statements regarding the etiology of such disorder little probative value as the Veteran is not competent to opine on such a complex medical question.  Specifically, where the determinative issue is one of medical causation, only those with specialized medical knowledge, training, or experience are competent to provide evidence on the issue.  See Jones v. Brown, 7 Vet. App. 134, 137 (1994).  In this regard, the diagnosis of left eye glaucoma requires the administration and interpretation of specialized eye testing.  There is no indication that the Veteran possesses the requisite medical knowledge to perform such testing or interpret their results. 

Furthermore, the Veteran has offered only conclusory statements regarding the relationship between his service-connected TBI and right eye disorder and his current left eye disorder.  In contrast, the VA examiners, who have medical experience, education, and training, took into consideration all the relevant facts in providing the opinions, to include the Veteran's contentions as well as the current nature of his left eye glaucoma.  Therefore, the Board accords greater probative weight to the VA examiner's opinion. 

Therefore, the Board finds that left eye glaucoma is not shown to be causally or etiologically related to any disease, injury, or incident during service or to service-connected TBI or right eye disorder.

In reaching this decision, the Board has considered the applicability of the benefit of the doubt doctrine.  The Board notes, however, the preponderance of the evidence is against the Veteran's claim of entitlement to service connection for left eye glaucoma.  As such, that doctrine is not applicable in the instant appeal, and his claim must be denied.  38 U.S.C.A. § 5107; 38 C.F.R. § 3.102; Gilbert v. Derwinski, 1 Vet. App. 49, 53-56 (1990).


ORDER

The appeal pertaining to the issue of a higher initial rating for TBI, with headaches, is dismissed.

Service connection for glaucoma of the left eye, to include as due to the service-connected TBI and/or service-connected right eye disability is denied.




REMAND

In light of the points raised in the parties' JMPR, and the Board's review of the claims file, further AOJ action on the claims on appeal is warranted.

With regards to the psychiatric disability, the November 2015 JMPR notes that the Board erred in its statement of reasons or bases in denying the claim based on no nexus shown.  Indeed, it notes that the Board noted that "post-service VA treatment records, despite diagnosing the Veteran with alcohol dependence, anxiety state, and bipolar disorder, do not provide a positive nexus opinion as to the etiology of the Veteran's disorder."  The JMPR indicated that such was an incorrect assertion, as the file contains etiological assessments that note the Veteran's various mental disabilities, as found by the Board, are related to the service-connected TBI.  The JMPR identifies a March 11, 2013 VA mental health note, as well as a September 25, 2013 VA mental health note.

The Board observes that both of these records show an Axis I diagnosis of mood disorder due to TBI; however, there is no indication as to how the provider arrived at such conclusion.  Thus, the Board finds that further medical guidance is needed, and a new VA mental health examination is necessary.

Relevant to the initial ratings for cervical spine disability, the JMPR notes that the Board erred in failing to provide sufficient reasons or bases for its reliance on the June 2011 and January 2014 VA medical examinations.  The parties indicated that these examinations that the Board relied on are inadequate because neither examination attempts to provide range of limitation of motion evaluations based on pain due to flare-ups.  Mitchell v. Shinseki, 25 Vet.App. 32, 43-44 (2011); DeLuca v. Brown, 8 Vet.App. 202, 206 (1995); see also, 38 C.F.R. § 4.40, 4.45, and 4.59 (2015).  Thus the parties noted that the Veteran should be afforded a new examination that provides an estimate, if possible, regarding range of motion limitation due to flare-ups during both periods.  The Board agrees and finds that remand is necessary in order to afford the Veteran a contemporaneous VA examination with a retrospective medical opinion regarding the severity of his service-connected cervical spine disability throughout the appeal period.  See Chotta v. Peake, 22 Vet. App. 80 (2008) (noting that a duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated); see also Vigil v. Peake, 22 Vet. App. 63 (2008) (holding that the duty to assist may include development of medical evidence through a retrospective medical evaluation where there is a lack of medical evidence for the time period being rated).

In this regard, the Veteran has been awarded an initial 10 percent disability rating for his service-connected cervical spine disability effective June 4, 2009, and a 20 percent disability rating effective from January 14, 2014 (the date of a VA examination); however, the most recent January 2014 VA examiner's assessment was limited to the current severity of the cervical spine disability.  Therefore, as it has been over two years since the Veteran's most recent VA, the examiner should provide a retrospective opinion as to the effects of the Veteran's service-connected cervical spine disability for the period from June 4, 2009 to the present.

Accordingly, the case is REMANDED for the following action:

1.  Obtain updated treatment records from the Nebraska-Western Iowa VA Healthcare System since March 2014.

2.  Afford the Veteran a VA examination to determine the etiology of his psychiatric disorder.  For each diagnosed disorder the provider is asked to opine whether it is at least as likely as not that any diagnosed psychiatric disorder is caused or permanently aggravated by any service connected disorder, to include TBI, and to include claimed inservice head trauma.  The claims file should be made available for review.

A rationale for any conclusion reached is requested.  The examiner is asked specifically to consider VA psychiatric findings from the June 2011 VA examination, the March 11, 2013 VA mental health physician note, the September 25, 2013 VA mental health physician note, and the November 2013 VA examination.

3.  Afford the Veteran a VA examination to determine the nature and severity of his service-connected cervical spine disability from June 4, 2009 to the present. 

To the extent possible, the examiner should describe all manifestations and symptoms of the Veteran's service-connected cervical spine disability from June 4, 2009 to the present.  

4.  Then, readjudicate the Veteran's claims on appeal.

The Veteran has the right to submit additional evidence and argument on the matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2015).




______________________________________________
R. FEINBERG
Veterans Law Judge, Board of Veterans' Appeals



Department of Veterans Affairs


